DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 15-17, 19, 21, 23-24, 29 & 43-44 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The submitted amendment causes two issues: new matter and written description.
Regarding Claim 15 & 44:
New Matter – The newly submitted amendment states, “without creating a local magnetic field minimum distal to the cribriform plate”.  The new amendment is similar to the now cancelled Claim 22, which was then amended to Claim 15.  However, the difference is with the claim term “without”.  The Examiner reviewed the Disclosure of the Applicant as originally filed and was unable to find support for the negative limitation, “without”.  In fact the Examiner found many instances to support the contrary.  For example Para 0027 discloses how to create the local magnetic field minimum at a local distal to the barrier.  There is no Disclosure as originally filed to support the amendment of “without creating a local magnetic field minimum distal to the cribriform plate”.
Written Description – The Examiner reviewed the Disclosure as originally filed and found no disclosure as to how the invention is preforming the negative limitation of “without creating a local magnetic field minimum distal to the cribriform plate”.  The Examiner found disclosure and support for creating a local magnetic field minimum distal to the cribriform plate in Para 0027.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-17, 19, 21, 23-24, 29 & 43-44  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding Claim 15:
Claim 15 states “without creating a local magnetic field minimum distal to the cribriform plate”.  The claim language is unclear and indefinite as it is not understood how the invention is practiced with “without creating a local magnetic field minimum distal to the cribriform plate”.  The Disclosure fails to make clear what structure or steps are performed in order to achieve the limitation of “without creating a local magnetic field minimum distal to the cribriform plate”.  The newly amended claim language is unclear and indefinite.
Regarding Claim 44:  
Claim 44 recites the limitation "so the MRI signal from nearby protons has been reduced".  The claim language is unclear how it limits the claim.  The claim language appears to be directed to a desired result and not a limitation which produces the result.  The Applicant attempted to clarify the claim by amending the claim language to include, “thereby indicating the presentence of the magnetic particles across the cribriform plate”.  The amendment fails to achieve that goal and further leads to additional confusion.  A search was done of the Specification but failed to find the term, presentence.  The Examiner assumes the term is meant to be presence.  However, it does not resolve the issue of the unclear and indefiniteness of the claim language of “so the MRI signal from nearby protons has been reduced”.  The claim has been amended to include “without creating a local magnetic field minimum” and then within the claim recites, “using magnetic imaging (MRI) via distortion in a local magnetic field”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 21, 23-24 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro (U.S. Patent Application 2010/0212676) and further in view of DiMauro et al. (U.S. Patent Application 2007/0031341).
Examiner’s Note:
In view of the multiple pending 35 U.S.C. 112 (pre-AIA ), first paragraph and second paragraph rejections, it is not understood how to interpret the new claim amendments.  As a result the Examiner is interpreting the claim language in view of the Specification as originally filed and that the local magnetic field is created.  The interpretation of the Claims is as best understood by the Examiner.
Claim 15:  Shapiro teaches:
A method of augmenting transport [device can "push" or apply a force (F) on the particles to the target site (T)] (Para 0015) of magnetizable particles [agent should be magnetic or magnetizable] (Para 0032) into a human or rat [within a human or animal body] (Para 0042) by utilizing a configuration of one or more magnets (Figure 1, Element 10 & 12)
the method comprising:
providing magnetizable particles comprising material with the property of being attracted to the one or more magnets (Para 0032) 
positioning the one or more magnets to propel, push or manipulate [apply a force] said magnetizable particles (Figure 1 and Para 0015) 
propelling, pulling or manipulating by repelling or attracting the magnetizable particles using the one or more magnets to transport the magnetizable particles from a site away from the target site to the target site (Figure 1 and Para 0015 & 0032)
without creating a local magnetic field minimum at a location distal to the site away from the target site (Para 0016 & 0021)
Shapiro teaches applying the magnetizble particles away from the target site to the target site (Para 0015).  Shapiro teaches deploying the device internally [to internal (in vivo) locations] (Para 0042).  Shapiro teaches atraumatic penetrate cells and treat a larger tissue region with a smaller volume of therapeutic agents where a needle cannot easily be used (Para 0028).  Shapiro also teaches that one of ordinary skill in the art can select suitable modalities to delivery agents to a site away from or proximal to the target site (Para 0032).  
Shapiro fails to specifically teach the site away from the target site being a nasal cavity across the cribriform plate and into a target site of the brain.  However, DiMauro teaches introducing the particles from a nasal cavity (as shown in Figure 2c) across the cribriform plate [intranasally administering through a cribriform plate] and into a brain [delivery of therapeutic molecules to the brain] (Para 0008-0010) in order to treat various brain diseases and disorders (Para 0014 of DiMauro).  
The Examiner finds that the prior art contained a "base" device [the device of Shapiro Figure 1, Element 10 & 12] upon which the claimed invention can be seen as an "improvement".  The Examiner finds that the prior art of DiMauro contained a known technique [agent delivery through the cribriform plate] that is applicable to the base device of Shapiro.  The Examiner finds that one of ordinary skill in the art would have recognized that applying the known technique [agent delivery through the cribriform plate] would have yielded predictable results and resulted in an improved system.  Shapiro supports the conclusion that other suitable modalities to delivery agents to a site away from or proximal to the target site would have been obvious (Para 0032).
It would have been obvious to one of ordinary skill in the art to modify the method of Shapiro to include the introduction of the nasal applicator of DiMauro in order to in order to treat various brain diseases and disorders (Para 0014 of DiMauro). 
Claim 16:  Shapiro teaches wherein a drug is bound to at least one of the magnetizable particles during at least one portion of the propelling, pulling or manipulating (Para 0037).
Claim 17:  Shapiro teaches where at least one of the magnetizable particles is less than one-micron in maximal diameter [nanometers] (Para 0035).
Claim 21:  Shapiro teaches wherein at least one of the magnetizable particles has super-paramagnetic properties (Para 0033).
Claim 23:  Shapiro teaches where at least one of the magnets is inserted into a body orifice of the human or rat (Para 0043).
Claim 24:  Shapiro teaches where at least one of the magnets is an electromagnetic (Para 0040 and Claim 9).
Claim 43:  Shapiro teaches wherein the magnetizable particles each have magnetic cores with a polymer or metal coating (Para 0015, 0033 & 0042).

Claim 19 & 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro (U.S. Patent Application 2010/0212676) and DiMauro et al. (U.S. Patent Application 2007/0031341) and further in view of Shapiro (U.S. Patent Application 2009/0287036; referred to herein as Shapiro‘036)
Claim 19:  Shapiro teaches wherein at least one of the magnetizable particles is a size from nanometers up to centimeters (Para 0035).  Shapiro fails to specifically teach less than 100 nanometers in maximal diameter. 
However, Shapiro‘036 teaches where at least one of the magnetizable particles is less than 100 nanometers in maximal diameter (Para 0077) in order to have improved magnetic drug delivery methods and systems that overcome difficulties and results in improved therapeutic, diagnostic or prophylactic use of magnetic agents, particularly for treatment of desired target volumes that include deep regions and many hard to access metastatic tumors whose exact location is not known (Page 2, Para 0011)
	It would have been obvious to one of ordinary skill in the art to modify the method of Shapiro and DiMauro in include the size of the magnetizable particle as taught by Shapiro‘036 in order to have improved magnetic drug delivery methods and systems that overcome difficulties and results in improved therapeutic, diagnostic or prophylactic use of magnetic agents, particularly for treatment of desired target volumes that include deep regions and many hard to access metastatic tumors whose exact location is not known (Page 2, Para 0011).
Claim 29:  Shapiro and DiMauro fail to teach tracking using magnetic resonance imaging.
However, Shaprio‘036 teaches tracking the particles using magnetic resonance imaging or magnetic particle imaging [The location…the magnetizable objects within the patient's body 100 can be monitored by…magnetic resonance] (Page 7, Para 0056) in order to monitor the location of the magnetizable particles (Page 7, Para 0056)
It would have been obvious to one of ordinary skill in the art to modify the method of Shapiro and DiMauro in include the MRI tracking as taught by Shaprio‘036 in order to monitor the location of the magnetizable particles (Page 7, Para 0056).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shapiro (U.S. Patent Application 2010/0212676) and in view of Duering et al. (U.S. Patent Application 2013/0289533 A1).
Claim 44:  Shapiro teaches:
An apparatus for augmenting transport [device can "push" or apply a force (F) on the particles to the target site (T)] (Para 0015) of magnetizable particles [agent should be magnetic or magnetizable] (Para 0032) into a human or rat [within a human or animal body] (Para 0042) by utilizing a configuration of one or more magnets (Figure 1, Element 10 & 12), 
the apparatus comprising:
one or more magnets positioned and utilized to propel, push or manipulate said magnetizable particles (Figure 1, Element 12)
magnetizable particles comprising material with the property of being attracted to the one or more magnets (Para 0032)
an applicator (Figure 1, Element 10) having additional magnets (Figure 1, Element 12) affixed to a nozzle of the applicator (As shown in Figure 1) configured to (capable of) introduce the magnetizable particles inside a nasal cavity [to internal (in vivo) locations] (Para 0042)
wherein the one or more magnets are configured to (capable of) propel, pull or manipulate by repelling or attracting the magnetizable particles to transport the magnetizable particles from a nasal cavity across a cribriform plate [a site away from the target site] and into a brain [target site] (Figure 1 and Para 0015 & 0032)
without creating a local magnetic field minimum at a location distal to the site away from the target site (Para 0016 & 0021)

Shapiro fails to teach via a distortion in a local magnetic field so that MRI signal from nearby protons has been reduced.
However, Duering teaches wherein magnetic markers are tracked [visible in MRI] (Para 0005) and within the body using magnetic resonance imaging (MRI) via a distortion in a local magnetic field so the MRI signal from nearby protons has been reduced thereby indicating the presentence of the magnetic particles (Page 9, Para 0153-0155) in order to cause either negative contrast through local distortions of the magnetic field (black spots) or positive contrast through enhanced local signal (bright spots) in MRI imaging (Page 9, Para 0155).
It would have been obvious to one or ordinary skill in the art to modify the method of Shapiro to include the magnet configuration as taught by Duering in order to cause either negative contrast through local distortions of the magnetic field (black spots) or positive contrast through enhanced local signal (bright spots) in MRI imaging (Page 9, Para 0155).

Response to Arguments
Applicant’s arguments, see Page 5, filed 10/29/2020, with respect to 35 U.S.C. § 112, second paragraph have been fully considered and are persuasive.  The part of the 35 U.S.C. § 112, second paragraph rejection of the claims has been withdrawn.  The amendment to Claim 44 did not overcome the rejection of record and the reasons regarding that were further explained in the rejection above.  Further new rejections were raised in regard to Claim 44 that are also further explained in the rejection above.  Also new rejections under 35 U.S.C. § 112 first and second paragraph are now pending.
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.  The Examiner notes the pending 35 U.S.C. § 112 first and second rejections as cited above.  These rejections complicate understanding the claims as amended.  The Examiner will address the pertinent arguments as best understood by the Examiner.
The Applicant submitted arguments with respect to the newly amended claim subject matter.  In view of 35 U.S.C. § 112 first and second rejections, the Examiner is not able to resolved the contradictions within the claim.  For example, Claim 44 has been amended to include “without creating a local magnetic field minimum” and then within the claim recites, “using magnetic imaging (MRI) via distortion in a local magnetic field”.  How can the local magnetic field not be created and yet be used?  As a result the Examiner is interpreting the claim language in view of the Specification as originally filed and that the local magnetic field is created.  The arguments submitted by the Applicant do not address the failing of the prior art rejection but are in view of a not understood or clear amendment to the claims.
The Applicant submitted arguments that the Element 10 of Shaprio is not a nozzle.  For the purpose of arguments the definition of nozzle as according to Merriam-Webster is provided:
nozzle noun noz·​zle | \ ˈnä-zəl  \
Definition of nozzle
1a: a projecting vent of something
b: a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid


    PNG
    media_image1.png
    559
    849
    media_image1.png
    Greyscale
Additionally the Element 10 of Shapiro is provided below:
In view of the Figure 1 of Shapiro and the definition of nozzle, the definition of nozzle clearly describes Element 10 of Shapiro.  
The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793